COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Jeremy Thomas v. The State of Texas

Appellate case number:    01-11-00258-CR

Trial court case number: 1284896

Trial court:              177th District Court, Harris County, Texas

        Appellant, Jeremy Thomas, was convicted of murder in the above-captioned case. After
he filed a notice of appeal concerning the judgment of conviction, the trial court granted his
motion for new trial. Appellee, the State of Texas, appealed the order granting a new trial, and
that appeal was assigned appellate cause number 01-11-00500-CR.

       On December 20, 2012, in cause number 01-11-00500-CR, this Court reversed the order
of the trial court granting Thomas’s motion for new trial and ordered that the judgment of
conviction and the sentence be reinstated. We simultaneously issued an order, in the above-
captioned cause number, ordering that if Thomas desires to pursue his appeal from the judgment
of conviction, his appellate brief will be due 30 days from the date our mandate in cause number
01-11-00500-CR issues, and the State’s appellate brief will be due 30 days from the date that
Thomas’s brief is filed.

       On March 8, 2013, Thomas filed a petition for discretionary review (“PDR”) with the
Court of Criminal Appeals in cause number 01-11-00500-CR. Accordingly, we abate the appeal
in cause number 01-11-00258-CR while Thomas’s PDR is pending in cause number 01-11-
00500-CR.

        The appeal in cause number 01-11-00258-CR is abated, treated as a closed case, and
removed from this Court’s active docket. It will be reinstated when the Court of Criminal
Appeals finally disposes of Thomas’s PDR and our mandate in cause number 01-11-00500-CR
issues. The Court will also consider an appropriate motion to reinstate the appeal filed by either
party.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court


Date: April 11, 2013